                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:19-cv-00541-D

 Anne Solomon,

                          Plaintiff,

        v.                                                           Order

 Walmart Stores East LP,

                          Defendant.


       Plaintiff Anne Solomon asks the court to require Defendant Walmart Stores East, LP

supplement its responses to her discovery requests. After holding a hearing on her motion, the

court rules as follows:

       1.      Walmart must supplement its response to Interrogatory 10 to provide information

on the “training and experience related to bicycles and their assembly” for Albert Fuentes, Rabia

Bharde, and anyone else involved in assembly, inspection, testing, or sale of Solomon’s bicycle.

       2.      Walmart must supplement its response to Interrogatory 22 and provide the

requested information for all bicycles assembled by ICSI over the requested period.

       3.      Walmart must search its records for advertising materials from May 2019 that

respond to Request for Production 11. If any documents are located, it should produce them. If no

responsive documents are located, Walmart should supplement its responses to say so.

       4.      Walmart must search its records for documents responsive to Request for

Production 14. If any documents are located, it should produce them. If no responsive documents

are located, Walmart should supplement its responses to say so.




             Case 5:19-cv-00541-D Document 33 Filed 01/25/21 Page 1 of 3
        5.      Walmart must supplement its response to Request for Production 15. It must

produce responsive documents that are unavailable on a state or federal electronic filings system.

        6.      Walmart must supplement its response to Request for Production 18 and provide

personnel files for individuals personally involved in the assembling, inspecting, or testing of

Solomon’s bicycle.

        7.      For all discovery requests, Walmart need only provide documents or information

that are within its possession, custody, or control.

        8.      To the extent that the court has not granted the motion, it is denied.

        9.      Walmart must supplement its discovery responses within 14 days from the date of

entry of this order.

        Solomon also asks to recover the costs and fees she incurred in making her motion. The

party making a discovery request has a right to recover the costs, including reasonable attorneys’

fees, related to a motion to compel if a party produces the requested documents or information

after the motion was filed. Fed. R. Civ. P. 37(a)(5)(A).

        But the court must not order payment of costs and fees if the movant did not make a good

faith attempt to resolve the issue without court involvement; the opposing party’s objection was

substantially justified; or an award would be unjust. Id.

        After considering Walmart’s arguments made at the hearing on this matter, the court

determines that it is appropriate to award Solomon the fees and expenses she incurred in

connection with her motion. Walmart produced the bulk of the information at issue after Solomon

filed her motion. And none of the listed exceptions apply in this case.

        So the court orders that Walmart’s counsel must pay the reasonable expenses, including

attorneys’ fees, Solomon incurred in bringing her Motion to Compel. Within 14 days after entry




             Case 5:19-cv-00541-D Document 33 Filed 01/25/21 Page 2 of 3
of this order, the parties must meet and confer to agree upon the amount of expenses and attorneys’

fees that Solomon’s counsel should recover for their work on these motions. If the parties cannot

agree on the appropriate amount of fees and expenses, they should contact the undersigned’s case

manager and the court will set a hearing to resolve the matter.



Dated: January 25, 2021.

                                             ROBERT T. NUMBERS, II
                                             UNITED STATES MAGISTRATE JUDGE




           Case 5:19-cv-00541-D Document 33 Filed 01/25/21 Page 3 of 3
